Exhibit 10.155

Supplemental Agreement No. 27

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of OCT. 10, 2011, (SA-27) by and
between THE BOEING COMPANY, a Delaware corporation with offices in Seattle,
Washington, (Boeing) and American Airlines, Inc. (Customer);

RECITALS:

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented (capitalized terms used herein
without definition shall have the meanings specified therefor in such Purchase
Agreement) relating to Boeing Model 777 aircraft (the Purchase Agreement); and

WHEREAS, Customer has requested, and Boeing has agreed to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].

NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1. Table of Contents:

The “Table of Contents” to the Purchase Agreement is deleted in its entirety and
a revised “Table of Contents”, attached hereto, and identified with an “SA-27”
legend, is substituted in lieu thereof to reflect the changes made by this
SA-27.

 

2. Letter Agreement No. 6-1162-AKP-110R3:

Attachment C entitled Information Regarding QADP Rights to Letter Agreement
No. 6-1161-AKP-110R3 entitled Aircraft Purchase Rights and Substitution Rights
is deleted in its entirety and revised Attachment C, attached hereto, is
substituted in lieu thereof to set forth the [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

 

 

P.A. No. 1980

  i   SA-27   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

For avoidance of doubt, the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

EXPIRATION. This SA-27 is valid through October 10, 2011, at which time it will
expire if not executed by both parties hereto.

The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement, the terms of the
exhibits will control.

 

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY    AMERICAN AIRLINES, INC. By:   LOGO [g259681g88k84.jpg]   
LOGO [g259681g36o63.jpg] Name:   Christopher L. Odegard    Name:            

BEVERLY K. GOULET

VP CORPORATE DEVELOPMENT

AND TREASURER

Its:   Attorney-In-Fact    Its:     

 

 

P.A. No. 1980

  ii   SA-27   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

   PAGE & SA
NUMBER

1.

  Quantity, Model and Description    1, SA-20

2.

  Delivery Schedule    1, SA-20

3.

  Price    1, SA-20

4.

  Payment    2, SA-20

5.

  Miscellaneous    2, SA-20

TABLE

       SA NUMBER

1.

 

777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   Original Purchase
Agreement, SA-3,
SA-17, SA-18 &
SA-26

1-1.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-1

1-2.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year

   SA-2 & SA-6

 

 

P.A. No. 1980

    SA-27 Table of Contents, Page i   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

1-3.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-4, SA-5,
SA-6, SA-7 &
SA-9

1-4.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-5, SA-6 &
SA-9     

1-5.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-10, SA-11,
SA-12 & SA-15

1-6.

 

777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year

   SA-13

 

P.A. No. 1980

    SA-27 Table of Contents, Page ii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

 

 

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

  

1-7.

 

777-323ER Substitute Aircraft

Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Base Year

   SA-25 & SA-26

TABLE

     SA NUMBER

2.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

3.

 

777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year

   SA-15 & SA-16

 

P.A. No. 1980

    SA-27 Table of Contents, Page iii   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

 

EXHIBIT        SA NUMBER

A.

  Aircraft Configuration   

A1.

  Aircraft Configuration – 777-323ER    SA-20

B.

  Aircraft Delivery Requirements and Responsibilities    SA-20

C.

  Defined Terms    SA-20

SUPPLEMENTAL EXHIBITS

   SA NUMBER

AE1.

  Escalation Adjustment Airframe and Optional Features - 777-323ER    SA-20

BFE1.

  BFE Variables   

BFE1-2.

  BFE Variables - 777-323ER    SA-25 & SA-26

CS1.

  Customer Support Variables   

CS1-2

  Customer Support Variables - 777-323ER    SA-20

SLP1

  Service Life Policy Components   

EE1-BR1.

  Engine Escalation and Engine Warranty    SA-15

EE1-2.

  Engine Escalation, Engine Warranty and Patent Indemnity – 777-323ER    SA-20

 

P.A. No. 1980

    SA-27 Table of Contents, Page iv   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

 

LETTER AGREEMENTS

   PA or SA


NUMBER

6-1162-AKP-070

  

Miscellaneous Commitments for

Model 737, 757, 767 and 777 Aircraft

  

6-1162-AKP-071R1

   Purchase Obligations    PA3219

6-1162-AKP-072R3

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    SA-20

6-1162-AKP-073R1

   Accident Claims and Litigation    PA3219

6-1162-AKP-109R3

   Business Considerations    SA-20

6-1162-AKP-110R3

   Aircraft Purchase Rights and Substitution Rights    SA-20

Attachment A

   Description and Price for Eligible Models    SA-20

Attachment B

   Information Regarding MADP Rights    SA-25

Attachment C

   Information Regarding QADP Rights    SA-27

Attachment D

   Forms of Purchase Agreement Supplement    SA-20

Attachment E

   Letter Agreements    SA-20

Attachment F

   Information regarding MADP and QADP Rights if no 787s are reconfirmed   
SA-20

6-1162-AKP-111

   Aircraft Performance Guarantees   

AAL-PA-1980-LA-1003346

   Aircraft Performance Guarantees - 777-323ER    SA-20

AAL-PA-1980-LA-04205R3

   Aircraft Performance Guarantees – 777-323ER    SA-25

6-1162-AKP-112

   Spares Matters   

6-1162-AKP-113

   Model 777 Miscellaneous Commitments   

6-1162-AKP-114R1

   Installation of Cabin Systems Equipment    SA-22

AAL-PA-1980-LA-1003493

   Installation of Cabin Systems Equipment – 777-323ER    SA-20

6-1162-AKP-115

   Component and System Reliability Commitments   

6-1162-AKP-116

   Price Adjustment on Rolls-Royce Engines   

6-1162-AKP-117

   Delivery Schedule   

6-1162-AKP-118R2

   Confidentiality    SA-20

6-1162-AKP-204

   Multiple Operating Weight Program Model 777-200IGW Aircraft    SA-6

AAL-PA-1980-LA-1003536R1

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    SA-21

AAL-PA-1980-LA-1003344

   Open Configuration Matters -777-323ER    SA-20

AAL-PA-1980-LA-1104563

   Performance Guarantees for Rights Aircraft    SA-23

AAL-PA-1980-LA-1105629

   Advance Payments and Permitted Transactions    SA-25

 

P.A. No. 1980

    SA-27 Table of Contents, Page v   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment C to Letter Agreement 6-1162-AKP-110R3 (Model 777)

Information Regarding QADP Rights

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

 

PA No. 1980   SA No. 27   Page 1 of 1